Title: To James Madison from the Citizens of Charleston, South Carolina, 27 June 1812 (Abstract)
From: Charleston, South Carolina Citizens
To: Madison, James


27 June 1812. “Whereas the Representatives of the American People having for the vindication of the Honor and long invaded rights of their Country declared War against Great Britain, and her Dependencies, our avowed and implacable enemy—It becomes the sacred and imperious duty of every Patriot Citizen to gird on his sword and meet the event with energy and resolution.
“Carolinians have been proudly distinguished for patriotism and devotion to the interests of their Country and have never permitted privations or sufferings however severe to check their zeal or damp their ardor. The voice of our beloved Country has ever been obeyed with a prompt and cheerful alacrity. The same spirit which led our armies to victory in the struggle for Independence beams forth once more with resplendent brightness, and points the way to Honor and to Fame—the precious inheritance which our ancestors have bequeathed us, and which it is our bounden and paramount duty to treasure, and preserve unimpaired for our posterity. The aggravated provocation, and outrageous insults, which in countless numbers have been heaped upon us by that ruthless and insidious foe, the patient forbearance of our Government, until Forbearance had well nigh become another word for National disgrace and vile submission, All unite with resistless force to demand the unqualified offer of our lives and fortunes. Therefore
“Resolved unanimously that we have in the Executive and Government of the United States the most unbounded confidence, and will on all occasions afford them our utmost aid and cheerful obedience, in carrying into effect, the patriotic, firm and energetic measures they have passed, and for that purpose do hereby pledge to them, our Lives, our Fortunes, and our sacred Honor.
“Resolved unanimously that the members in Congress from this State, and the other members who voted for this important act have done their duty, and have deserved well of their Country.”
